Citation Nr: 0335217	
Decision Date: 12/16/03    Archive Date: 12/24/03

DOCKET NO.  02-14 519	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder.  

2.  Entitlement to service connection for degenerative disk 
disease of the lumbosacral spine.  

3.  Entitlement to an initial rating higher than 40 percent 
for lumbosacral strain.  


REPRESENTATION

Appellant represented by:	Robert A. Friedman, Attorney 


ATTORNEY FOR THE BOARD

R. L. Shaw, Counsel


INTRODUCTION

The veteran had active military service from August 1978 to 
August 1982 and from January 14, 1991, through April 23, 
1991.  The latter period of service included duty in 
Southwest Asia from January 25, 1991, through April 18, 1991.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a June 2001 rating decision by the Seattle, 
Oregon, Regional Office (RO) of the Department of Veterans 
Affairs (VA), which, among other determinations, denied 
service connection for post-traumatic stress disorder (PTSD).  
The RO also granted service connection for lumbosacral 
strain, and assigned an initial rating of 20 percent for 
lumbosacral strain from June 2000.  

The veteran submitted a timely notice of disagreement with 
the initial rating assigned for the service-connected 
lumbosacral strain.  On further review in August 2002, the RO 
increased the initial rating for lumbosacral strain to 40 
percent from June 2000 and issued a statement of the case 
shortly thereafter.  In an August 2002 letter responding to 
the statement of the case, the veteran's attorney noted that 
the veteran had not received an award letter advising him of 
the grant of increased compensation based on a higher 
disability evaluation and expressed confusion as to whether 
the rating for lumbosacral strain was 20 percent or 40 
percent.  The RO thereafter mailed the veteran an award 
letter advising of the assignment of the 40 percent rating.  

As originally developed by the RO, the appeal included the 
additional issues of entitlement to service connection for 
hearing loss, narcolepsy and gastroesophageal reflux disease, 
entitlement to service connection for chronic fatigue 
syndrome, nose growth, body rashes and sores, and entitlement 
to a compensable initial rating for a right inguinal hernia.  
However, since the veteran did not perfect his appeal by 
submitting a timely substantive appeal as to these issues, 
these matters are not before the Board and will not be 
addressed.  The attorney's August 2002 letter was submitted 
in lieu of a substantive appeal by the veteran (VA Form 9, 
Appeal to the Board of Veterans' Appeals, or equivalent) as 
to the issues involving PTSD and lumbosacral strain.  None of 
the other issues addressed in the statement of the case were 
referred to in this or any other communication by or on 
behalf of the veteran.  

In denying an initial rating higher than 40 percent for 
lumbosacral strain, the RO drew a distinction between 
symptomatology associated with the service-connected 
lumbosacral strain and that associated with degenerative disk 
disease of L5-S1.  The RO found that pathology consisting 
primarily of absent and diminished reflexes in the right 
lower extremity due to sciatic neuropathy was the result of a 
1996 postservice back injury rather than the service-
connected lumbosacral strain and that the rating criteria 
found in Diagnostic Code 5293 of the VA rating schedule 
pertaining to intervertebral disc syndrome were therefore 
inapplicable.  

The decision to exclude symptomatology due to degenerative 
disk disease from consideration in assigning an initial 
rating for lumbosacral strain amounted to a denial of service 
connection for degenerative disk disease.  However, the RO 
did not provide the veteran with separate notice of the 
denial of service connection or characterize the matter as a 
service connection issue in either the rating decision or the 
statement of the case.  Despite the absence of clear notice 
as to the true nature of the matter decided, the attorney's 
August 2002 letter reflects an understanding that a question 
of service connection was central to the appeal involving the 
rating for the low back and can reasonably be construed as a 
notice of disagreement with the RO's adverse determination on 
that matter.  In addition, since the symptomatology 
associated with degenerative disk disease appears to overlap 
with that of lumbosacral strain, the issue of entitlement to 
service connection for degenerative disk disease is 
inextricably intertwined with the issue of entitlement to a 
higher initial rating for lumbosacral strain.  Harris v. 
Derwinski, 1 Vet. App. 180 (1991); Hoyer v. Derwinski, 1 Vet. 
App. 208 (1991); Kellar v. Brown, 6 Vet. App. 157 (1994); 
Parker v. Brown, 7 Vet. App. 116 (1994).  

Accordingly, the issue of entitlement to service connection 
for degenerative disk disease is properly in appellate 
status.  The need for additional procedural development and 
the possible need for evidentiary development as to this 
matter will be addressed herein.  

In a letter dated in September 2002 the veteran's attorney 
advised that the Social Security Administration had awarded 
benefits to the veteran based on total disability and 
requested that a total rating based on individual 
unemployability be assigned.  This matter has not been 
developed or certified for appellate review and is referred 
to the RO for appropriate action.  


REMAND

Following a review of the claims file, the Board finds that 
additional evidentiary and procedural development is 
necessary before the issues on appeal may be reviewed by the 
Board.  

Initial review of new evidence 

In September 2002, through his attorney, the veteran 
submitted additional evidence to be considered by the Board 
in support of his claims.  The material consisted in large 
part of Social Security Administration documents showing that 
benefits based on total disability had been awarded to him in 
August 2002.  The Social Security Administration documents 
pertain to the as yet unadjudicated claim for a total rating 
based on individual unemployability, but the additional 
material also includes an October 2001 report of an MRI scan 
of the low back that was not previously of record.  Since the 
report was submitted to the Board directly, the RO has not 
had an opportunity to review it.  No waiver of the veteran's 
right to an initial review of this evidence by the RO has 
been received.  

The authority of the Board to review evidence that has not 
been initially considered by the RO was curtailed by the 
recent decision of the United States Court of Appeals for the 
Federal Circuit (Federal Circuit) in Disabled American 
Veterans et. al. v. Secretary of Veterans Affairs, (Fed. Cir. 
May 1, 2003), which invalidated portions of VA regulations 
that were promulgated to enable the Board to conduct 
evidentiary development and decide appeals using the evidence 
it had obtained.  The Federal Circuit held that 38 C.F.R. 
§ 19.9(a)(2) was invalid because, in conjunction with the 
amended regulation codified at 38 C.F.R. § 20.1304, it 
allowed the Board to consider additional evidence without 
having to remand the case to the originating agency initial 
consideration or obtaining the appellant's waiver.  The 
Federal Circuit found that the regulation is contrary to the 
requirement of 38 U.S.C. § 7104(a) that "[a]ll questions in 
a matter which . . . is subject to decision by the Secretary 
shall be subject to one review on appeal to the Secretary."  

Consequently, the appeal for a higher initial rating for 
lumbosacral strain must be remanded to the RO so that the RO 
may initially consider this newly received material in 
accordance with the usual adjudication procedures.  

Additional development - PTSD 

In adjudicating the claim for service connection for PTSD, 
specific regulatory entitlement criteria must be considered.  
The law requires that to establish entitlement to service 
connection for PTSD, there must be (1) medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a); (2) a link, established by medical evidence, 
between current symptoms and an inservice stressor; and (3) 
credible supporting evidence that the claimed inservice 
stressor occurred.  See 38 C.F.R. § 3.304(f) (2002); Anglin 
v. West, 11 Vet. App. 361, 367 (1998); Cohen v. Brown, 10 
Vet. App. 128 (1997).  

The RO has denied service connection for PTSD on the basis 
that neither a stressor for PTSD nor the current existence of 
disability due to PTSD is documented.  Additional evidentiary 
development as to this issue is required.  

Initially, additional medical records must be obtained.  
Specifically, in a September 2002 letter, the veteran's 
attorney identified a number of documents that are not 
currently of record which relate to the question of whether 
the veteran currently has PTSD, including treatment records 
from the Puget Sound Health Care System, treatment records 
from the Seattle VA Medical Center (including the report of a 
January 2002 hospitalization for PTSD), and records from the 
Vet Center in Yakima, Washington.  These records must be 
obtained before the case is further reviewed.  

The evidence necessary to establish the occurrence of a PTSD 
stressor in service varies, depending on whether the veteran 
"was engaged in combat with the enemy."  Zarycki v. Brown, 
6 Vet. App. 91 (1993); see also, 38 U.S.C.A. § 1154(b) (West 
1991).  Where involvement in actual combat with the enemy is 
shown, and the claimed stressors are related to such combat, 
lay testimony regarding the claimed stressors must be 
accepted as conclusive as to their occurrence.  Zarycki, Id.  
Where the veteran was not engaged in combat, allegations 
concerning the occurrence of stressful events in service must 
be corroborated by "credible supporting evidence."  Doran v. 
Brown, 6 Vet. App. 283, 289 (1994).  

The veteran qualifies as a combat veteran by virtue of his 
receipt of the Combat Infantryman Badge following his service 
in Desert Storm and he is therefore entitled to the lower 
evidentiary standard with respect to the occurrence of PTSD 
stressors in service.  As a combat veteran his accounts of 
stressful events in service must be accepted as credible 
unless patently inconsistent with the evidence of record.  
38 U.S.C.A. § 1154(b) (West 1991 & Supp. 2002); Collette v. 
Brown, 82 F.3d 389 (1996); Caluza v. Brown, 7 Vet. App. 498 
(1995).  However, the veteran has not to date identified any 
specific events in service which he claims as PTSD stressors, 
and he indicated at his October 2000 VA psychiatric 
examination that he never felt afraid or helpless in Saudi 
Arabia and was never at personal risk of injury or death.  
The veteran is advised that although having the status of 
combat veteran lowers the evidentiary standard for proving 
the occurrence of PTSD stressors, it does not serve as a 
substitute for specific information regarding stressor 
events.  The veteran did not complete and return a 
questionnaire mailed to him by the RO in November 2001 to 
elicit the necessary information.  The Board believes that 
since the appeal must be returned to the RO in any event to 
obtain additional records, the veteran should be given 
another opportunity to provide details concerning any events 
that took place during service that he believes were the 
cause of his claimed PTSD.  

Regarding the current psychiatric diagnosis, the record 
contains private medical evidence showing that the veteran 
has been treated at private facilities for a disorder 
diagnosed as PTSD.  Conflicting evidence consists of the 
report of an October 2000 VA psychiatric examination which 
found that although some symptoms suggestive of PTSD were 
present, a diagnosis of PTSD was not warranted and that the 
current Axis I diagnoses were dysthymia and attention deficit 
hyperactivity disorder.  

In view of the attorney's reference to additional evidence 
showing treatment for PTSD, it is possible that procurement 
of the cited records will complicate the diagnostic question 
presented in this case.  Whether an additional VA psychiatric 
examination and opinion will be required cannot be determined 
at the present time.  If the additional evidence received 
pursuant to this remand does in fact show a diagnosis of PTSD 
and if specific stressor information is received from the 
veteran, a new VA psychiatric examination may be necessary.  
That determination will be left to the discretion of the RO.  
When the merits of the claim are ultimately readjudicated, it 
will be necessary for the RO to critically assess the 
probative value of all evidence and medical opinion regarding 
the veteran's current psychiatric diagnosis.  See Masors v. 
Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 
Vet. App. 614, 618 (1992; Hatlestad v. Derwinski, 1 Vet. App. 
164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

Procedural and evidentiary development - low back 

Service medical records show that in May 1991, during an 
evaluation for groin pain, the veteran complained that his 
back had begun to hurt while driving a big truck in Saudi 
Arabia.  He complained that his back was painful after 
sitting for long periods and that his left hip would also go 
numb.  An X-ray showed a questionable non-displaced fracture 
of L4.  On examination at a physical medicine clinic the 
following day, the findings included possible mild 
degenerative disk disease of L5-S1.  There are no 
postservice findings regarding the back until July 1996, 
when the veteran, who was then working as a roofer, woke up 
with severe pain from the left hip down the left lower 
extremity which was attributed after a full workup, 
including MRI scan, to a herniated disc at L5-S1.  

The law sets forth procedural prerequisites that must be 
satisfied before the Board may review an issue on appeal.  
Under 38 U.S.C.A. § 7105(a) (West 1991), appellate review 
before the Board is initiated by the filing of a notice of 
disagreement and is completed by the filing of a substantive 
appeal after a statement of the case has been furnished.  
The United States Court of Appeals for Veterans Claims 
(Court) has held that the Board may waive the timely filing 
of a substantive appeal.  Beyrle v. Brown, 9 Vet. App. 24, 
28 (1996) (citing Rowell v. Principi, 4 Vet. App. 9, 17 
(1993)).  There is no corresponding authority for waiving 
the issuance of a statement of the case.  The intertwined 
issue of entitlement to service connection for degenerative 
disk disease of the lumbosacral spine should therefore be 
addressed explicitly in an original statement of the case, 
notwithstanding that the August 2000 statement of the case 
included a discussion of the matter in the context of its 
discussion of the increased rating issue, and the veteran 
should thereafter be accorded an opportunity to submit a 
substantive appeal as to the matter.  

The adjudication of the service connection claim is subject 
to the requirements of the Veterans Claims Assistance Act of 
2000 (VCAA), which, among other provisions, expanded the 
notification and duty to assist obligations owed to 
claimants.  

In the present case, the record shows that the RO has not 
expressly referenced or discussed the VCAA in developing and 
adjudicating the claim for service connection for 
degenerative disk disease.  In particular, the RO has not 
provided notice to the veteran of the requirements of the 
VCAA as to this issue, nor has the RO addressed the extent to 
which the VCAA has been satisfied.  See Quartuccio v. 
Principi, 16 Vet. App 83 (2002).  Under VA regulations, as 
interpreted by Quartuccio, VA must notify the claimant and 
the claimant's representative of any information and any 
medical or lay evidence, not previously provided to the 
Secretary, that is necessary to substantiate the claim.  VA 
must also advise a claimant which evidence the claimant must 
supply and which evidence the VA will obtain on his or her 
behalf.  

In its decision in effect denying service connection for 
degenerative disk disease, the RO cited a VA December 2000 
opinion that the "possible mild" degenerative disk disease 
noted in service had probably not been worsened by 
subsequent vigorous occupational activity and that there had 
been no evidence of disc herniation between 1991 and 1996.  
The opinion clearly implies, but stops short of expressly 
finding, that there is no medical nexus between the 
veteran's current back pathology and service.  The question 
of whether such a nexus exists is at the heart of the 
service connection issue.  Consequently, the Board believes 
that pursuant to the VCAA, the veteran should be given an 
opportunity to submit argument or evidence, including any 
medical opinion evidence he may be able to obtain, that 
addresses the question of whether his degenerative disk 
disease of the lumbosacral spine is related to service 
rather than to a postservice back injury in 1996.  

The development of the evidence regarding a nexus is not 
necessarily the only action needed to comply with the VCAA.  
It remains the RO's responsibility to ensure that all 
notification and development actions required by the VCAA 
are undertaken in this case, including, if necessary, an 
additional VA examination regarding the nexus question.  

Change of law - rating criteria for disabilities of the 
spine 

The Board notes that revised rating criteria that completely 
reformulate the basis for rating disabilities of the spine 
went into effect on September 26, 2003.  See 68 Fed. Reg. 
51454-51458 (August 27, 2003) (to be codified at 38 C.F.R. 
§ 4.71a, Codes 5235 through 5243).  The revisions include 
creation of a General Rating Formula for Diseases and 
Disabilities of the Spine but continue the September 23, 
2002, revisions of Code 5293 that permit the assignment of 
ratings based on incapacitating episodes.  

The revised criteria apply only to the period since September 
26, 2003, the effective date of the new regulation.  Since 
the RO has not had an opportunity to review the rating for 
the service-connected back disability under the new criteria, 
the Board calls the RO's attention to the regulatory change 
so that the new provisions may be considered when the appeal 
as to the rating issue is ultimately readjudicated.  

Where the record before the Board is inadequate, a remand is 
required.  Green v. Derwinski, 1 Vet. App. 121 (1991).  
Accordingly, the case is remanded for the following actions:  

1.  All available treatment records from 
the Puget Sound Health Care System, all 
available treatment records from the 
Seattle VA Medical Center (including the 
report of a January 2002 hospitalization 
for PTSD), and all available records from 
the Vet Center in Yakima, Washington, 
should be obtained for the record 
following receipt of proper authorization 
from the veteran where necessary.  

2.  The veteran should be contacted and 
asked to identify any other hospitals 
and/or physicians from which he has 
received examination or treatment for PTSD 
and/or his low back since military 
service.  Upon receipt of proper 
authorization, the RO should attempt to 
obtain all available documentation 
associated with such treatment.  

3.  The veteran should be asked to submit 
specific information concerning the events 
in service claimed to be stressors for 
PTSD.  

4.  The RO should ensure that all 
notification and development actions 
(including medical examinations/opinions 
and time limits for responding) required 
to satisfy the VCAA are undertaken with 
respect to all issues on appeal.  In 
regard to the claim for service 
connection for degenerative disk disease 
of the lumbosacral spine, the RO should 
also furnish the veteran and his 
representative with a statement of the 
case addressing this issue and afford 
them an opportunity to perfect an appeal 
of the RO's denial of this issue by 
submitting a substantive appeal in 
response thereto.  The RO should advise 
the veteran that this issue will not be 
certified to the Board for appellate 
consideration following the issuance of 
the statement of the case unless he 
perfects his appeal.  

5.  The RO should then readjudicate the 
remaining issues on appeal in light of 
the evidence of record and the foregoing 
discussion.  If any determination is 
adverse to the veteran, a supplemental 
statement of the case should be prepared 
and the veteran and his attorney should 
be given a reasonable period of time for 
reply.  

Thereafter, the claim should be returned to the Board for 
further review on appeal, if in order.  No action is required 
of the veteran until he receives further notice.  The purpose 
of this remand is to obtain additional information.  The 
Board does not intimate any factual or legal conclusions as 
to the outcome ultimately warranted in this appeal.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	STEVEN L. COHN 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



